UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6115



DENNIS LEE BARNES,

                Plaintiff - Appellant,

          v.


LARRY HUFFMAN; A. DAVID ROBINSON; RANDY FLEENOR; SERGEANT YOUNG;
INVESTIGATOR STILL; P. SCARBERRY, Institutional Food Service
Director at WRSP; A. SCHUPE; J. SALYER, Institutional
recreational supervisor at WRSP; B.J. RAVIZEE, Institutional
grievance coordinator at WRSP,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00745-gec-mfu)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dennis Lee Barnes, Appellant Pro Se. Susan Bland Curwood, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis Lee Barnes appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Barnes v.

Huffman, No. 7:06-cv-00745-gec-mfu (W.D. Va. filed Nov. 6, 2007,

entered Nov. 7, 2007; filed Dec. 3, 2007, entered Dec. 4, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -